Citation Nr: 0838973	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  02-02 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent for seborrhea 
manifested by dermatitis and blepharitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1968 to 
May 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The Board denied this claim by a 
decision dated in August 2005.

By way of a June 2008 Memorandum Decision, the United States 
Court of Appeals for Veterans' Claims (CAVC), set aside the 
Board's August 2005 decision, and remanded the case to the 
Board with instructions to readjudicate the case.


FINDINGS OF FACT

1.  The veteran's seborrhea has been manifested by itching 
that is not constant; he does not have constant exudation, 
extensive lesions, or marked disfigurement; he has not 
experienced ulceration, or systemic or nervous 
manifestations; exceptional repugnance is not shown.

2.  The veteran's seborrhea requires constant or near 
constant application of a topical immunosuppressant ointment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent prior to August 30, 2002, for 
seborrhea manifested by dermatitis and blepharitis, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.118, Diagnostic Code 7806 (2002).

2.  The criteria for a 60 percent evaluation that became 
effective August 30, 2002, for seborrhea manifested by 
dermatitis and blepharitis have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2002, and May 2004.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and several supplemental statements of the case, 
(SSOCs), reporting the results of its review of the issue and 
the text of the relevant portions of the VA regulations.

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements, and finds that further notification is not 
necessary.  With such claims, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

The Board notes that the notice provided in this case was 
issued prior to the decision in Vazquez-Flores.  As such it 
does not take the form specifically prescribed by that case.  
Failure to provide pre-adjudicatory notice of any of the 
necessary duty-to-notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  Nevertheless, lack of harm may be shown (1) when any 
defect was cured by actual knowledge on the part of the 
claimant, (2) when a reasonable person could be expected to 
understand from the notice what was needed, or (3) when a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Board notes that the veteran described the effect the 
worsening of his seborrhea manifested by dermatitis and 
blepharitis, had on his daily life and occupational 
activities at his February 2000 and June 2004 VA examinations 
performed in association with this claim.  Although the 
veteran was not specifically asked how his disability 
impacted his daily life, he reported that if he went two days 
without his medicines, he had a rash on his face, tearing in 
his eyes, and drainage in his outer ears and upper eyelids.  
At his June 2004 VA examination, the veteran noted that he 
had not experienced side effects to his medication, and did 
not have any systemic symptoms related to his skin condition 
other than itching.  The Board finds that the responses to 
the questioning at both the February 2000 and June 2004 VA 
examinations, in addition to the veteran's statements dated 
in September 1999, where he noted that skin problems affected 
his employment, and September 2004, where he noted that sleep 
was his only relief from his symptoms, when taken together, 
show that the veteran had actual knowledge that medical and 
lay evidence was required to show an increase in severity, 
including the impact on his daily life, and employment.

Further, a letter to the veteran dated in January 2002, 
provided the veteran with both the old and new rating 
criteria and relevant Diagnostic Codes.  The ratings schedule 
is the sole mechanism by which a veteran can be rated, 
excepting only referral for extraschedular consideration and 
the provisions of special monthly compensation.  See 38 
C.F.R. Part 4.  In light of the foregoing, the Board finds 
that, while the notice requirements of Vazquez-Flores were 
not met as contemplated by the Court, the administrative 
appeal process provided the veteran with notice of the 
specific rating criteria, and it is apparent from the record 
that he understood those things relative to a claim for 
increase as contemplated by the Vazquez-Flores Court.  
Consequently, a remand is not now required to furnish 
additional notice.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).

In the present case, the RO has obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and provided examinations in furtherance of the 
veteran's claim.  Although the veteran asserts that VA should 
have provided him with an examination during a more active 
phase of his skin disability when his symptoms were more 
pronounced, the record contains no evidence that the veteran 
contacted VA to set up an examination during an active 
period.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(duty to assist is not a one-way street; a veteran cannot 
passively wait for help where he may or should have 
information essential in obtaining evidence).  The Board 
therefore finds that VA has satisfied its duty to notify and 
the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II. Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  Where 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App.  55, 58 (1994).  Although 
the recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  However, 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).  

While the veteran's appeal of the rating for his skin 
disorder was pending, VA revised the regulations and rating 
schedule for the evaluation of skin disorders, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 et seq. (July 31, 
2002) (codified at 38 C.F.R. § 4.118).  Because this change 
took effect during the pendency of the veteran's appeal, both 
the former and the revised criteria will be considered in 
evaluating the veteran's service-connected seborrhea with 
dermatitis and blepharitis.  

The RO has rated the veteran's seborrhea as 10 percent 
disabling under Diagnostic Code 7806 pertaining to dermatitis 
or eczema.  Prior to August 30, 2002, under Diagnostic Code 
7806, a 10 percent disability evaluation was warranted where 
the skin disability is productive of exfoliation, exudation, 
or itching involving an exposed surface or extensive area.  A 
30 percent rating required that the disability be manifested 
by exudation or itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent rating was warranted when 
there was ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptional 
repugnance.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2001).  

In reviewing the evidence of record, there is no indication 
that the veteran's seborrhea has been manifested by 
exudation, extensive lesions, or marked disfigurement.  At 
the February 2000 VA examination, the examiner stated that 
the face had no rash, flaking, dry skin, peeling, or 
ulcerations, and no exfoliation or crusting.  The examiner 
noted one small, less than 1 centimeter, red raised papule of 
the left lateral eye and cheek region, and noted no flaking 
or drainage from the ears.  The examiner stated that the eyes 
were within normal limits, and noted no systemic or nervous 
manifestations.  The Board finds that a 1 centimeter raised 
papule, along with no ulcerations, rash, flaking or crusting, 
cannot be described as "extensive lesions" or "marked 
disfigurement."  

Further, the June 2004 VA examiner noted that the veteran's 
skin on his face and neck was completely clear of any 
evidence of seborrheic dermatitis or atopic dermatitis, and 
stated that he also did not have any exfoliated dermatitis.  
The 2004 VA examiner found no evidence of redness or flaking 
skin, and noted that the veteran's eyelids did not have any 
signs typical of blepharitis.  The examiner also noted no 
disfigurement secondary to his skin condition, and stated 
that there were no skin eruptions on his head, neck or face.  
Here, not only did the June 2004 examiner find no signs of 
disfigurement, constant itching, exudation, or extensive 
lesions (he stated that there were no skin eruptions), but he 
also reported that the veteran's skin was completely clear of 
any evidence of seborrheic dermatitis, and noted that his 
eyelids had no signs of blepharitis.  In addition, VA 
outpatient treatment records dated from September 1998 
through March 2005 contain notations referencing chronic 
dermatitis, and note that the veteran was using Protopic 
ointment, but the treatment records do not contain objective 
medical evidence documenting constant itching or exudation, 
extensive lesions, or marked disfigurement.

Finally, although the veteran has described itching as one of 
the symptoms of his seborrhea, and the evidence does show 
some scaliness resulting from scratching, the Board finds 
that itching alone, without evidence of extensive lesions, or 
marked disfigurement (some scaliness does not constitute 
marked disfigurement), is not enough to warrant a higher 30 
percent evaluation.  Therefore, although the Board 
acknowledges, and has taken into account the veteran's 
subjective complaints of itching, and documented 
lichenification, a result of itching, (for example, a January 
1998 treatment note from L.O., M.D., noted that the veteran 
continued to rub, itch and scratch a great deal, and found 
lichenification of the eyelids, and face with some scaliness; 
a September 1999 letter from the veteran noted intense 
itching; a February 2000 VA examination noted itching around 
the corners of his eyes, and lids even while taking 
medication); again, without further symptoms beyond non-
constant itching, which is contemplated in a 10 percent 
rating, the Board finds that a higher, 30 percent rating is 
not warranted under the regulations in effect prior to August 
30, 2002.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).

Effective from August 30, 2002, Diagnostic Code 7806 provides 
a 10 percent disability evaluation if there is dermatitis or 
eczema of at least 5 percent of the entire body, but less 
than 20 percent of the entire body, or at least 5 percent, 
but less than 20 percent of the exposed affected areas, or 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during a 12-month period.  See 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2008).   For the next 
higher 30 percent disability evaluation, there must be 
dermatitis over 20 to 40 percent of the body or 20 to 40 
percent of the exposed areas affected, or systemic therapy, 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly during the prior 12-month period.  A 60 percent 
rating is warranted when more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).

At the crux of this decision is whether a topical ointment, 
Protopic, which contains an immunosuppressant ingredient, 
constitutes systemic therapy.  In this regard, the CAVC, in 
its June 2008 memorandum decision, noted that the relevant 
diagnostic code identified immunosuppressant as an example of 
systemic therapy.  The Court noted that it was unclear 
whether a topical ointment could be considered an 
"immunosuppressant" and therefore, systemic treatment.  The 
Court nevertheless concluded that if Protopic was an 
immunosuppressant drug, then the Board's determination that 
the veteran was not undergoing systemic therapy would be 
clearly erroneous.  This finding by the Court requires the 
conclusion that, if the topical Protopic is an 
immunosuppressant, then the veteran was undergoing systemic 
treatment/therapy.

After reconsidering this case in accordance with the Court's 
decision, the Board finds that the Court's conclusions 
dictate a higher (60 percent) evaluation for the veteran's 
seborrhea manifested by dermatitis and blepharitis.  
Specifically, the medical evidence shows that the veteran has 
been applying Protopic, a topical ointment which contains 
tacrolimus, an immunosuppressant ingredient.  See June 2004 
VA examination.  Further, information regarding the use of 
the topical ointment tacrolimus (brand name Protopic), states 
that the drug works by weakening the skin's defense (immune) 
system, thereby decreasing the allergic reaction and 
relieving the eczema.  See VAMC Louisville information on 
tacrolimus, submitted by the veteran's representative in 
October 2008.  Finally, as noted by CAVC, the U.S. Food and 
Drug Administration recognizes that Protopic ointment is a 
topical immunosuppressant.  See FDA Public Health Advisory, 
http://www.fda.gov/CDER/DRUG/advisory/elidel_protopic.htm.

Based on the medical evidence above, which describes the 
veteran's topical ointment, Protopic, as a topical 
immunosuppressant, (see FDA website), containing an 
immunosuppressant ingredient, (see June 2004 VA examination), 
and noting that the drug works by weakening the immune 
system, the Board finds that by the nature of its function, 
and ingredients, the medical evidence shows that the topical 
drug Protopic is an immunosuppressant.  Although the June 
2004 examiner noted that there was no evidence of any 
systemic immunosuppressive effect due to the topical 
tacrolimus, the Court pointed out that the standard in the 
rating criteria requires only that the veteran be receiving 
systemic treatment.  

Regarding the frequency of use, at the veteran's June 2004 VA 
examination, the veteran stated that he used Protopic seven 
to nine times over a seven-day period on his face and neck, 
and used it sparingly on his eyelids.  Further, in a February 
2005 entry, the veteran noted that he used tacrolimus 
(Protopic) ointment on his eyelids twice a week.  Because the 
medical evidence shows that the veteran has used Protopic 
daily since 2001, (see October 2008 statement from veteran 
noting its use since 2001), the Board finds that this 
constitutes constant or near-constant use, and therefore, a 
60 percent evaluation is warranted due to the frequency of 
use.  Because the application of the new criteria that allow 
for such a rating may not be made prior to the effective date 
of the change, see 38 U.S.C.A. § 5110(g) (West 2002), the 60 
percent rating is warranted from August 30, 2002.  

In conclusion, a 60 percent rating is warranted, effective 
from August 30, 2002, because the veteran's seborrhea 
manifested by dermatitis and blepharitis requires constant or 
near-constant systemic therapy, specifically, a topical 
immunosuppressant, Protopic.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2008).




ORDER

Prior to August 30, 2002, a rating in excess of 10 percent 
for seborrhea manifested by dermatitis and blepharitis is 
denied.

A 60 percent evaluation for seborrhea manifested by 
dermatitis and blepharitis is granted, effective from August 
30, 2002, subject to the laws and regulations governing 
monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


